Title: To John Adams from Thomas Brand Hollis, 19 October 1790
From: Hollis, Thomas Brand
To: Adams, John



my Dear Sir
Harvard, octo. 19th. 1790

amidst the numerous & important concerns in which you are engaged & for which I rejoice that you should sometimes think of me gives me a heartfelt satisfaction & I trust to have some claim to the continuance of your friendship & correspondence, if being conscious, my regard for you was always sincere & interested from principle, in the cause of your country.
I began this letter on a pleasing spot in Dorsetshire called Adams a portion of a large farm nominated Harvard there you stand not alone, but in the midst of a commonwealth surrounded by your american friends & Hero’s; Cotton Mather Vane Hutcheson Maghen Hancock & others indeed the whole state is peopled with American Patriots and martyrs.  think then what pleasing reflections must there occur from the glorious effects of the principles of these noble writers & actors, Ludlow, Sidney, Marvell, Harrington, Milton, Neville Locke all surrounding Harvard have operated, to emancipate your Hemisphere & the same divine light has dispersed no small clouds & illumined our Horizon which will direct to more extended future views.
France will succeed to her utmost wishes the Assignats do pass currently & the Lands sell at 22 years purchase & it is imagined the Lands of the church will sell higher as the purchase is more convenient.  the government will be formed & fixed by January & a new election of members which will strengthen the present system.
I never despaired of the French revolution there is one will all acting to one point the general happiness, & the oppression which was enormous drove to this & discover’d to the body of the Nation that the welfare of 30 millions of people was an object of greater consequence to them who made that number than the parade & pomp of one family or of one man to whose fantastick power they were Subject. what a divine afflatus to break out all at once! to such a phantom of a King as now is, perhaps I should have no objection but the name, the Hebrew Superstition still remaining; its probably he may be of use for suspence and deliberation.
two councils would not have been born in France the Nobility would have torn the other house in peices & no regeneration could have succeeded the peerage remaining.
what fermentation can you expect here? we are not sick enough for any bleeding nor yet ripe for any cure! You have touched on a capital principle, live & let live have we not extended the monopoly even to Liberty but is not this the spirit of trade?—take warning, has not Cicero said something like this 2000 years ago? that more humanity more knowledge & freedom will be the consequence of these fermentations I have no doubt & will all tend to Essential good.
The pope precipitates his fall by folly ignorance & avarice—Status Ecclesia a large & severe work published a great sale of books of an Italian Dr. cheifly Physick and Natural not capital knowledge a small tract from Paitonic of Venice Paris sur la vente &c which may be satisfactory to you, will come next time—
I can say with great truth no American wishes prosperity to that country more than I do & therefore rejoice to hear that you are getting into order & that Rhode Island is united with you.
I cannot say the French have been hasty they have done much it is true & much remains to do.
I am glad to hear of your pleasing situation as no one has a greater claim to be happy for the services he has done & is doing.  your Journals entertained me & add to my american library. mr Knox conveyed to me Winthrop and the confederalist this I have read some time since & is valuable the other is curious as a History of a persecuted Colony.  I do not want inclination to see your country but the objection my amiable friend makes to repeat her visit here, operates strongly with me with the additional circumstance eternal of Blue and gold.
one unlucky circumstance regarding marbles in your country & I fear will prevent the use of them is that the flies will entirely cover them with a Patina not of the most pleasing or antique colour.
If no americans were ever prisoners at algiers or Morrocco you need have no fears of the plague but we have heard lately & most truly of some dying there & the transportation is most easy by goods—however Howards book is most excellent of its kind & therefore sent it wishing you to have every capital Book said as it is you are the first Library.  am told you have Piranesi works? we only differ about the wolfe & what is the best guard against him under whatever name he may go we had a singular meeting on the 4th November Dr Price in the Chair as a triumph over Burke—Horne Tooke one of the stewards supporting him on one side!  Many excellent tracts from D.P. may the Parliament of England be the National assembly.
I cannot but send you Burke’s reflection on the French revolution tho unwilling to disperse them illiberal & indecent full of misrepresentations & Sophistry inveterate prejudices disappointed ambition tending almost to raving, talents misapplied eloquence and Brilliancy of stile perverted to wrong purposes, thus all the amiable excellencies & knowledge & science are become mischeivous & detrimental to the best interests of mankind! yet notwithstanding this work is become the engine of party to scandalize the most independent & best of men.
The Bernois have made a cordonn of 3000 men with increase of pay to keep out the French refugees! Vain cord! Burke will remind you of filmer in the 18th century! Some french speeches will entertain you.  Which I wish this letter may do for it has tired me.  Is there a good Library at N. York on a liberal plan?  on the 4th. we had the news of the Spanish affairs to settled on 27. by Gazette a matter of triumph to our young man & the only Equivalent for his enormous expences I rejoice that France will not now be disturbed in her new constitution not that it is the general wish here of politicians.  The Czarina has made peace without the P. Tyrant interfering
incomplete
